Exhibit TEXAS DEPARTMENT OF BANKING LEGAL NOTICE OF FILING APPLICATION FOR SALE OF ASSETS NAME CHANGE AND RELOCATION OF HOME OFFICE Notice is hereby given that Sterling Trust Company, a Texas trust company (“Sterling”) with its principal office at 7901 Fish Pond Road, Waco, Texas, filed an application with the Texas Department of Banking on or about April 13, 2009, for permission to sellcertainof its assets (the “Transferred Business”) to Equity Trust Company, a South Dakota trust company ("ETC"), and Sterling Administrative Services, LLC, a Texas limited liability company affiliated with ETC ("Texas Admin").If approved, ETC and Texas Admin will continue to operate the Transferred Business out of Sterling’s existing offices in Waco, Texas and Sterling will relocate its home office to a new location at 510 North
